Citation Nr: 1021300	
Decision Date: 06/09/10    Archive Date: 06/21/10

DOCKET NO.  07-24 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of head 
trauma with soft spot-plate and scarring.

2.  Entitlement to service connection for residuals of an eye 
injury with scars secondary to head trauma.

3.  Entitlement to service connection for residuals of a 
right shoulder injury.

4.  Entitlement to non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission





WITNESSES AT HEARING ON APPEAL

Appellant and E.R.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Appellant had active service from March 2, 1971 to April 
15, 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).

The Appellant testified before the undersigned Veterans Law 
Judge in March 2010 at a Travel Board hearing at the above 
VARO; a transcript is of record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDINGS OF FACT

1.  The competent and probative evidence of record 
preponderates against a finding that any residuals of head 
trauma with soft spot-plate and scars are related to active 
military service or any incident thereof.

2.  The competent and probative evidence of record 
preponderates against a finding that any residuals of eye 
injury with scars secondary to head trauma are related to 
active military service or any incident thereof.

3.  The competent and probative evidence of record 
preponderates against a finding that residuals of a  right 
shoulder injury are related to active military service or any 
incident thereof, and arthritis is not shown to have been 
manifested either in service or within one year after 
separation from service.

4.  The Appellant does not have the requisite service to 
qualify for VA non-service-connected pension benefits.


CONCLUSIONS OF LAW

1.  Residuals of head trauma with soft spot-plate and scars 
were not incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

2.  Residuals of an eye injury with scars secondary to head 
trauma were not incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304

3.  Residuals of a right shoulder injury were not incurred in 
or aggravated by service, nor may arthritis be presumed to 
have been incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

4.  The requirements of basic eligibility for VA pension 
benefits, based upon qualifying service by the appellant, 
have not been met.  38 U.S.C.A. §§ 101(2), 107(a), 1502, 
1521(a) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1(a), (d), 
3.2, 3.3(a)(3), 3.6(a), (b), 3.40, 3.41, 3.203 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhances 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  It is codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not demonstrated any prejudicial or harmful error in VCAA 
notice.

In March 2005 and May 2005 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and VA's duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it was his responsibility to provide or 
identify, and furnish authorization where necessary for the 
RO to obtain, any supportive evidence pertinent to his claim.  
See 38 C.F.R. § 3.159(b)(1).  Although no longer required, 
the appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Appellant complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duties to 
notify and assist.  In addition, the August 2006 rating 
decision and March 2007 SOC explained the basis for the RO's 
action, and the SOC provided him with an additional period to 
submit more evidence.  It appears that all obtainable 
evidence identified by the Appellant relative to his claim 
has been obtained and associated with the claims file, and 
that neither he nor his representative has identified any 
other pertinent evidence not already of record, which would 
need to be obtained for a fair disposition of this appeal.  
It is therefore the Board's conclusion that the Appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim is 
being denied, no effective date will be assigned, so there 
can be no possibility of any prejudice to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Appellant.  The U. S. 
Court of Appeals for Veteran Claims (Court) has held that 
such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background and Analysis

A.  Service Connection for Residuals of Head Trauma with 
Soft-Plate and Scars, residuals of eye Injury with Scars 
Secondary to Head Trauma, and Residuals of Right Shoulder 
Injury  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303(d) (2009).

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the symptomatology.  
Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. 
App. 498, 253 (1999) (lay evidence of in-service incurrence 
is sufficient in some circumstances for purposes of 
establishing service connection); 38 C.F.R. § 3.303(b).

As provided by 38 U.S.C. § 1154(a), VA is required to give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007), the Federal Circuit has stated that competent 
medical evidence is not required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when a lay person is competent to 
identify the medical condition, the lay person is reporting a 
contemporaneous medical diagnosis, or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 
(Fed. Cir. Sept. 14, 2009)

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.307, 3.309(a) (2009).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

The Board notes that 38 C.F.R. § 3.310, above, the regulation 
which governs claims for secondary service connection, was 
amended during the pendency of this claim and appeal.  71 
Fed. Reg. 52,744 (Sept. 7, 2006).  The amended 38 C.F.R. § 
3.310(b) contains additional evidentiary requirements that 
must be satisfied before aggravation may be conceded and 
service connection granted.  In addressing the imposition of 
this new evidentiary requirement, the regulatory comments 
cite to 38 U.S.C. § 501 as the supporting authority, and not 
Allen.  See 71 Fed. Reg. at 52,744-45.  The present case 
predates the regulatory change.  Consequently, the Board will 
apply the older version of 38 C.F.R. § 3.310, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

The Appellant's service treatment records do not show 
complaints, treatment or diagnoses related to his head 
trauma, an eye injury, or a right shoulder injury.  Post-
service VA treatment records indicate that he was in a motor 
vehicle accident in October 1971 in which he suffered a left 
eye retinal tear, right parietal skull fracture, laceration 
of the right eyelid, secondary burns over the right shoulder, 
a skin defect in the left temporal area, and a compound 
fracture of the right lower orbital rim and left upper 
orbital rim.  In September 1974 and January 1975 he had 
follow up surgeries related to the motor vehicle accident.  
At February 1977 VA treatment he complained of pain in both 
wrists and his ribs after a four foot fall.  X-rays of the 
wrists and hands were normal and chest X-rays showed broken 
ribs.  A March 2005 CT of the head from VA treatment 
indicated no acute findings and a small area of 
encephalomalacia adjacent to the right frontal craniotomy 
defect.

We recognize the sincerity of the arguments advanced by the 
Appellant that his head trauma residuals, residuals of eye 
injury, and residuals of right shoulder injury are service 
connected on a direct or secondary basis.  However, in the 
present case the record does not show that the Appellant 
sustained these injuries during active service.  Rather, the 
record shows that these injuries were due to a motor vehicle 
accident that occurred in October 1971, which was 
approximately six months after the end of his active service.  
Because the evidence preponderates against the claim of 
service connection for residuals of head trauma with soft 
spot-plate and scars, residuals of eye injury, and residuals 
of right shoulder injury, the benefit-of-the-doubt doctrine 
is inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Non-Service-Connected Pension Benefits

A pension is available to a veteran who served for 90 days or 
more during a period of war, who is permanently and totally 
disabled due to non-service-connected disabilities which are 
not the result of his own willful misconduct, and who 
satisfies certain income and net worth requirements.  
38 U.S.C.A. §§ 1502, 1521(a) (West 2002 & Supp. 2009); 
38 C.F.R. § 3.3(a)(3) (2009).

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. 
§ 3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a) 
(2009).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  Only service department records can 
establish if and when a person was serving on qualifying 
active service.  Venturella v. Gober, 11 Vet. App. 340, 341 
(1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  The 
service department's findings are binding and conclusive upon 
VA.  This agency does not have the authority to alter the 
findings of the service department.  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992); see Soria v. Brown, 118 F.3d 747, 
749 (Fed. Cir. 1997).

In the present case, the record shows that the Appellant's 
active service was from March 2, 1971 to April 15, 1971.  
Since he did not serve for at least 90 days, he does not 
satisfy the basic eligibility requirements for non-service-
connected disability pension.  See 38 C.F.R. § 3.3.  As a 
result, his appeal for non-service-connected pension benefits 
must be denied.
	
ORDER

Service connection for residuals of head trauma with soft 
spot-plate and scars is denied.

Service connection for residuals of an eye injury with scars 
secondary to head trauma is denied.

Service connection for residuals of a right shoulder injury 
is denied.

Basic eligibility for non-service-connected disability 
pension benefits is not shown, and the appeal is denied.


____________________________________________
	ROBERT O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


